DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 44, 45, 47-52 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,782,862 to Bonutti.
As to claim 44, Bonutti discloses an apparatus, comprising: an implant comprising (40, 42, 126, figure 1, the anchor, suture, and needle): a tissue-adjusting member (42) configured to be coupled to tissue of a patient, the tissue- adjusting member comprising a longitudinal member (42, the suture is a longitudinal member); and a tissue anchor (40) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (figure 19-22); a tissue-coupling element (126) coupled to the longitudinal member (figure 7a-e); and a delivery tool (30) reversibly couplable to the implant, the delivery 
As to claim 45, Bonutti discloses the tissue-adjusting member comprises one or more artificial chordae tendineae (col. 16 ll. 65). The suture can be artificial chordae tendineae based on the device being able to be used in soft tissue. See prior art in section 12 below that given anchors with sutures can be used as artificial chordae tendineae.
As to claim 47, Bonutti discloses the tissue-coupling-element holder is coupled to the portion of the elongate shaft in a manner in which pulling the tissue-coupling-element holder proximally facilitates pulling of the elongate shaft proximally (figure 1). If the proximal end of the handle is pulled proximally, the shaft will be pulled proximally. 

As to claim 49 Bonutti discloses the tissue-coupling element comprises a needle (figure 1, col. 6 ll. 62), and wherein the tissue-coupling-element holder is shaped so as to define a slit (124) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder (col. 6 ll. 61-67).
As to claim 50, Bonutti discloses the elongate shaft comprises a multi- lumen elongate shaft (lumen that comprises the slot (182, figure 10, 14, 15), and wherein, during the delivery of the implant to the tissue of the patient, the longitudinal member is disposed within a secondary lumen of the multi-lumen elongate shaft (the lumen where the suture extends can be a “secondary lumen”).  
As to claim 51, Bonutti discloses the secondary lumen is shaped so as to define a slit (182) that runs parallel to a longitudinal axis of the delivery tool (figure 10, the slot will be parallel to a longitudinal axis in order to release the outer leg of the suture), and wherein the longitudinal member is pullable away from the longitudinal axis of the delivery tool via the slit in order to remove the longitudinal member from within the elongate shaft (figure 14, 15).
As to claim 52, Bonutti discloses the anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 1, the handle can be outside of the body).
Claims 44, 46-53 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,993,459 to Larsen.
As to claim 44, Larsen discloses an apparatus, comprising: an implant (11, 30, 50, figure 1, 5 the anchor, suture, and needle) comprising: a tissue-adjusting member (30) configured to be coupled to tissue of a patient, the tissue-adjusting member comprising a longitudinal member (30, the suture is a longitudinal member); and a tissue anchor (10) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (figure 32-35, col. 3 ll. 40-48); a tissue-coupling element (50) coupled to the longitudinal member (figure 5); and a delivery tool (200, col. 4 ll. 58-62) reversibly couplable to the implant, the delivery tool being configured to deliver the implant to the tissue of the patient (figure 4, 32, 33, col. 4 ll. 58-62), the delivery tool comprising: an elongate shaft (201); a tissue-coupling-element holder (100) coupled to a portion of the elongate shaft (figure 4), the tissue-coupling-element holder being configured to hold the tissue-coupling element during delivery of the implant to the tissue of the patient (figure 5, 16); and an actuating element (164, and 20) configured to rotate the tissue anchor so as to facilitate anchoring of the tissue anchor into the tissue of the patient (figure 34-35, the anchor rotates by deflection of the legs 15 of the anchor which can read on a rotation limitation) while not rotating the tissue-coupling-element holder with respect to the shaft (figure 28, the unit 100 won’t rotate as the anchor expands to rotate).
As to claim 46, Larsen disclose the tissue-coupling-element holder surrounds the portion of the elongate shaft (figure 4, 27, 28).

As to claim 48, Larsen discloses the tissue-coupling-element holder is shaped so as to define planar element (figure 4-6, the bottom, top, finger grips, or shelfs 143 are planar).
As to claim 49, Larsen discloses the tissue-coupling element comprises a needle (figure 5, col. 5 ll. 65), and wherein the tissue-coupling-element holder is shaped so as to define a slit (in between posts 133, figure 5) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder (col. 7 ll. 5-10).
As to claim 50, Larsen discloses the elongate shaft comprises a multi- lumen elongate shaft (the different inner and outer lumens as seen in figure 18), and wherein, during the delivery of the implant to the tissue of the patient, the longitudinal member is disposed within a secondary lumen of the multi-lumen elongate shaft (the lumen where the suture extends can be a “secondary lumen”).  
As to claim 51, Larsen discloses the secondary lumen is shaped so as to define a slit (215, figure 25) that runs parallel to a longitudinal axis of the delivery tool.

As to claim 53, Larsen discloses a handle portion (202) coupled to a proximal end of the elongate shaft (figure 4), and where the tissue-coupling-element holder is coupled to the elongate shaft between a distal end of the elongate shaft and handle portion (figure 4).
Claims 54, 57-59 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication 2009/0187216 to Schmieding.
As to claim 54, Schmieding discloses a method, comprising: using a delivery tool, delivering to tissue of a patient an implant including (1) a tissue- adjusting member (71, paragraph 23, the sutures can be coupled to the tendons) including a longitudinal member (the body of the suture 71) and (2) a tissue anchor (42) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (paragraph 20,23), the tissue-adjusting member being coupled to a tissue-coupling element (the end of the suture can be coupled to the body of body of the suture and be coupled to the tendon), the delivery tool including: an elongate shaft (60); a tissue-coupling-element holder (98) coupled to a portion of the elongate shaft (figure 7f,g), the tissue-coupling-element holder being configured to hold the tissue-coupling element during the delivering of the implant to the tissue of the patient (paragraph 23); and an actuating element (20) configured to rotate the tissue anchor so as to facilitate anchoring of the tissue anchor into the tissue of the patient (paragraph 23); and 
As to claim 57, Schmieding discloses pulling of the elongate shaft proximally by pulling the tissue-coupling-element holder proximally (paragraph 23, 32). In order to remove the shaft, the device will be pulled, which can be a pulling of the tissue-coupling-element holder.
As to claim 58, Schmieding discloses during anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 7g), and accessing the  tissue-coupling-element holder form outside of the body of the patient (figure 7g, paragraph 23).
As to claim 59, Schmieding discloses subsequently to the anchoring of the tissue anchor into the tissue of the patient, suturing the longitudinal member to tissue of the patient using the tissue-coupling element; and subsequently to the suturing (paragraph 23, suturing will be involved to tiedown the tendon), clipping the longitudinal member and removing from a body of the patient (a) excess portions of the longitudinal member, and (b) the tissue-coupling element (paragraph 21, the ends of the suture are cut, which will be applicable to the tie down sutures 71).
Claims 44-63 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication 2010/0161042 to Maisano.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
As to claim 44, Maisano discloses an apparatus, comprising: an implant (16, 64, figure 1, 2, paragraph 177, 180) comprising: a tissue-adjusting member (60, 62) configured to be coupled to tissue of a patient, the tissue-adjusting member comprising a longitudinal member (sutures are elongate members, paragraph 180); and a tissue anchor (50) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (figure 5b, paragraph 177); a tissue-coupling element (64) coupled to the longitudinal member (figure 5b); and a delivery tool (20, figure 1, 5b, paragraph 177) reversibly couplable to the implant, the delivery tool being configured to deliver the implant to the tissue of the patient (figure 1, paragraph 177), the delivery tool comprising: an elongate shaft (outer 22, 90, figure 1); a tissue-coupling-element holder (70) coupled to a portion of the elongate shaft (figure 1), the tissue-coupling-element holder being configured to hold the tissue-coupling element during delivery of the implant to the tissue of the patient (figure 2, 5,  paragraph 180); and an actuating element 
As to claim 45, Maisano discloses the tissue-adjusting member comprises one or more artificial chordae tendineae (paragraph 180). 
As to claim 46, Maisano discloses the tissue-coupling-element holder surrounds the portion of the elongate shaft (figure 1).
As to claim 47, Maisano discloses the tissue-coupling-element holder is coupled to the portion of the elongate shaft in a manner in which pulling the tissue-coupling-element holder proximally facilitates pulling of the elongate shaft proximally (figure 1, paragraph 40). The holder can be pulled proximally which will pull the shaft. 
As to claim 48, Maisano discloses the tissue-coupling-element holder is shaped so as to define a planar element (figure 2, 5, it seems like the bottom, top, and slit would define a planar element).
As to claim 49, Maisano discloses the tissue-coupling element comprises a needle (figure 5, paragraph 180), and wherein the tissue-coupling-element holder is shaped so as to define a slit (72) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder (paragraph 180).

As to claim 51, Maisano discloses the secondary lumen is shaped so as to define a slit (122, figure 2, paragraph 203) that runs parallel to a longitudinal axis of the delivery tool.
As to claim 52, Maisano discloses the anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 5d).
As to claim 53, Maisano discloses a handle portion (24) coupled to a proximal end of the elongate shaft (figure 1), and where the tissue-coupling-element holder is coupled to the elongate shaft between a distal end of the elongate shaft and handle portion (figure 1).
As to claim 54, Maisano discloses a method, comprising: using a delivery tool, delivering to tissue of a patient an implant including (1) a tissue- adjusting member (60) including a longitudinal member (the body of the suture 71) and (2) a tissue anchor (50) coupled to the tissue-adjusting member and configured to be anchored into the tissue of the patient (paragraph 180), the tissue-adjusting member being coupled to a tissue-coupling element (64) , the delivery tool including: an elongate shaft (22/90); a tissue-coupling-element holder (70) coupled to a portion of the elongate shaft (figure 1, 2, 5), the tissue-coupling-element holder being configured to hold the tissue-coupling element during the 
As to claim 55, Maisano discloses the tissue-adjusting member includes one or more artificial chordae tendineae (paragraph 180).
As to claim 56, Maisano discloses the tissue-coupling-element holder surrounds the portion of the elongate shaft (figure 1).
As to claim 57, Maisano discloses pulling of the elongate shaft proximally by pulling the tissue-coupling-element holder proximally (paragraph 210, or figure 5d-e).
As to claim 58, Maisano discloses during anchoring of the tissue anchor into the tissue of the patient, the tissue-coupling-element holder is configured to be accessible from outside of a body of the patient (figure 5e), and accessing the  tissue-coupling-element holder form outside of the body of the patient (figure 5e, paragraph 210).
As to claim 59, Maisano discloses subsequently to the anchoring of the tissue anchor into the tissue of the patient, suturing the longitudinal member to 
As to claim 60, Maisano discloses the tissue-coupling element includes a needle (64), wherein the tissue-coupling-element holder is shaped so as to define a slit (72) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder, and wherein the method further comprises decoupling the needle from the slit of the tissue-coupling-element holder subsequently to the delivering of the implant (paragraph 210).
As to claim 61, Maisano discloses subsequently to the decoupling of the needle from the slit, suturing the longitudinal member to tissue of the patient using the needle (paragraph 210).
As to claim 62, Maisano discloses the elongate shaft comprises a multi-lumen elongate shaft (paragraph 178), and wherein, during the delivering of the implant to the tissue of the patient, the longitudinal member is disposed within a secondary lumen of the multi-lumen elongate shaft (paragraph 178).
As to claim 63, Maisano disclose the secondary lumen is shaped so as to define a slit (122) that runs parallel to a longitudinal axis of the delivery tool, and wherein the method further comprises removing the longitudinal member from within the elongate shaft by pulling the longitudinal member away from the longitudinal axis of the delivery tool via the slit (paragraph 210).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0187216 to Schmieding in view of U.S. Patent Publication 2003/0208208 to Chu.
As to claim 56, Schmieding discloses the method above but is silent about the tissue-coupling-element holder surrounds the portion of the elongate shaft. 
Chu teaches a similar device and method (suturing device with a holder and method, abstract), having a tissue-coupling-element holder (28) surrounding a portion of the elongate shaft (10, figure 1) for the purpose of positioning the holder closer to the tissue of the patient to suit a particular application of the device (paragraph 29, 30). Having the tissue-coupling-element holder of Schmieding positioned as taught by Chu can still allow the device of Schmieding to function since the suture will just loop out of the proximal end to secure to the collar positioned as taught by Chu, but just allows the suture held closer to the patient. It would have been obvious to one of ordinary skill in the art at the time of the invention to have the tissue-coupling-element holder of Schmieding surround the portion of the shaft as taught by Chu in order for positioning the holder closer to the tissue of the patient to suit a particular application of the device.
Claim 60, 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0187216 to Schmieding in view of U.S. Patent 5,752,963 to Allard.
As to claims 60, 61, Schmieding discloses the method above but is silent about the tissue-coupling element includes a needle.
Allard teaches a similar device and method (suture anchor delivery device and method, abstract), having a tissue-coupling element includes a needle (4)), wherein a tissue-coupling-element holder (8) is shaped so as to define a slit (10, figure 3) for reversibly coupling the tissue-coupling element to the tissue-coupling-element holder, and wherein the method further comprises decoupling the needle from the slit of the tissue-coupling-element holder subsequently to the delivering of the implant (col. 1 ll. 8-15) for the purpose of holding the suture and needle in tension during delivery to efficiently attach the suture to soft tissue after delivery (col. 3 ll. 15-20). Allard teaches that it is known to use a needle to attach soft tissue to a bone anchor, where the device will help to deliver the suture combination securely. It would have been obvious to one of ordinary skill in the art at the time 
As to claim 61, with the method of Schmieding and Allard above, Allard further teaches subsequently to the decoupling of the needle from the slit, suturing the longitudinal member to tissue of the patient using the needle (col. 1. 8-15). Allard teaches it is known to use the needle to suture soft tissue, therefore after the anchor is delivered, the device is moved to release the needle, which will then be used to suture tissue since that is the known purpose of a suture. 
Claim 62, 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2009/0187216 to Schmieding in view of U.S. Patent 5,993,459 to Larsen.
As to claims 62, 63, Schmieding discloses the method above but is silent about the elongate shaft comprises a multi-lumen elongate shaft, where the longitudinal member is disposed with a secondary lumen of the multi-lumen of the elongate shaft, and the securing member defines a slit that runs parallel to the longitudinal axis of the delivery tool. 
Larsen teaches a similar device and method (suture anchor delivery, abstract) having a multi-lumen elongate shaft (different lumens, figure 24), where a longitudinal member is disposed with a secondary lumen of the multi-lumen of the elongate shaft (figure 25, 26) where the suture extends can be the secondary lumen, and the securing member defines a slit (215) that runs parallel to the longitudinal axis of the delivery tool, and wherein the method comprises .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 2005/0240199 to Martinek, U.S. Patent Publication 2003/0018358, and U.S. Patent Publication 2007/0118213 to Loulmet all disclose similar devices and/or methods capable of reading, rendering obvious, or providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771